DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM  INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office  action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a state observation section for,  and a learning section for, a determination data acquisition section, an error calculation section for, a model update section for, an output utilization section etc. in claims 1-9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claims 1, 3 8, 9 are directed to an apparatus for comparing and organizing information and identifying normal or abnormal conditions.  The underlying concept merely receives information, analyzes it, and identify the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options).  Further the claimed invention appears to be something that can be performed by head and hand (Gottschalk v. Benson).  The claimed solution is not necessarily rooted in computer technology in order to overcome a problem (DDR v. Hotels.com).  Therefore, based on the activities recited in the limitations and the identified characteristics that are similar to the aforementioned decisions rendered by the courts, certain aspects of these limitations represent an idea of itself, in that they represent mental processes that can be performed in the human mind or by a human using pen and paper. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The claim further recites the additional element of observing and learning to perform the mental process of “determining”. The limitation, recited at a high level of generality, only amounts to “apply it” using generic computer component (MPEP2106.05(f)). The claim does not recite a specific AI model or AI process or algorithm and the specification indicate that any type of AI can be use to implement this step. This solutions fall under “apply it” or mere instructions to implement the abstract idea on the computer. It is not more than insignificant extra-solution activity. Therefore, these claims do not amount to significantly more than the abstract idea itself. 
Claims 2, 4-7 recite the same abstract idea as identified with regard to claim 1, 3, 8,9, which further define learning section etc. without significantly more than the abstract idea. These claims are not patent eligible. The components as recited only perform a generic function like communicating, interface interaction, and interface display. That is not enough, the claims need to show actually the computer do or perform some specific functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (Liao) US 2016/0091393 A1
In regard to claim 1, Liao disclose An abnormality detection apparatus for detecting an abnormality of a machine tool configured to machine a workpiece, the abnormality detection apparatus comprising: (abstract, [00014]-[0018] abnormal operation detection for a machine tool to machine a workpiece) 
a machine learning apparatus for learning waveform data concerning a physical quantity detected when the machine tool is normally operating, wherein
the machine learning apparatus includes a state observation section for observing the waveform data concerning the physical quantity detected when the machine tool is normally operating, as a state variable indicating a current environmental state, ([0015]-[0018] [0028] [0032]-[0040][0054]-[0057] Fig. 1, 2, the system model obtain machine tool data during machine tool operation gathered through sensors and use data to describe the machine tool state, note: please amend “for” since it is intended use language without much of patent weight, please use functional language to describe the invention) and
a learning section for learning a feature of the waveform data concerning the physical quantity detected when the machine tool is normally operating, using the state variable. (Fig. 2, [0014]-[0017] [0030][0048]-[0064][0070]-[0076] model using the state variable to learn a feature and to use the changed state variable (trend is change in a parameter) to learn if the machine tool is degraded)
In regard to claim 2, Liao disclose The abnormality detection apparatus according to Claim 1, the rejection is incorporated herein.
Liao disclose wherein the learning section includes a cluster construction section for constructing a cluster of the waveform data concerning the physical quantity detected when the machine tool is normally operating. ([014]-[0016][0030][0042]-[0049][0051]-[0056]  clustering the machine processes to acquire data  during machine operation)
In regard to claim 3, Liao disclose An abnormality detection apparatus for detecting an abnormality of a machine tool configured to machine a workpiece, the abnormality detection apparatus comprising: (abstract, [00014]-[0018] abnormal operation detection for a machine tool to machine a workpiece) 
a machine learning apparatus for learning waveform data concerning a physical quantity detected when the machine tool is normally operating, wherein
the machine learning apparatus includes a state observation section for observing waveform data concerning the physical quantity detected when the machine tool is operating, as a state variable indicating a current environmental state, ([0015]-[0018] [0028] [0032]-[0040][0054]-[0057] Fig. 1, 2, the system obtain machine tool data during machine tool operation gathered through sensors and use data to describe the machine tool state)
a determination data acquisition section for acquiring determination data indicating normality of operation of the machine tool, ([0014]-[0016][0058]-[0064] data indicating normal operation of the machine tool are determined) and
a learning section for performing learning by associating the waveform data concerning the physical quantity detected when the machine tool is operating with the normality of the operation of the machine tool, using the state variable and the determination data. (Fig. 2, [0015]-[0016][0030][0048]-[0064][0070]-[0076]  using the state variable to learn a feature and to use the changed state variable to learn if the machine tool is degraded using the data obtained)
In regard to claim 4, Liao disclose The abnormality detection apparatus according to Claim 3, the rejection is incorporated herein.
Liao disclose wherein the learning section includes
an error calculation section for calculating an error between a correlation model for deriving the normality of the operation of the machine tool from the waveform data concerning the physical quantity detected when the machine tool is operating and 
a correlation feature recognized from teacher data prepared in advance, based on the state variable and the determination data, ([0048]-[0056] [0064]-[0076][0086]  discovery an error if threshold exceed the allowable range and identify a correlation based on the data set and state)  and a model update section for updating the correlation model to reduce the error. ([0014]-[0017] [0036]-[0040][0086]-[0087] the operation is optimized based on the process matching using parameters) 
In regard to claim 5, Liao disclose The abnormality detection apparatus to Claim 1, the rejection is incorporated herein.
Liao disclose wherein the learning section has a multi-layer structure to calculate the state variable. ([0054]-[0057]  calculate the state variable) 
In regard to claim 6, Liao disclose The abnormality detection apparatus according to Claim 1, the rejection is incorporated herein.
Liao disclose further comprising: an output utilization section for outputting an operation state of the machine tool based on a learning result by the learning section and the state variable obtained when the machine tool is operating. ([0014]-[0017] [0030]-[0037][0047]-[0057] predict tool wear or failure of machine tool based on learning result and the state variable) 
In regard to claim 7, Liao disclose The abnormality detection apparatus according to Claim 1, the rejection is incorporated herein.
Liao disclose wherein the learning section learns waveform data concerning a physical quantity which is detected when operation is being normally performed and which is common to a plurality of machine tools, using the state variable obtained for each of the plurality of machine tools. ([0014]-[0017] [0028]-[0026] [0050]-[0057] using state variable obtained from a plurality of machine tools, learn the data with quantity detected during operation)  
In regard to claim 8, Liao disclose A machine learning apparatus for learning waveform data concerning a physical quantity detected when a machine tool configured to machine a workpiece is normally operating, the machine learning apparatus comprising: (abstract, [00014]-[0018] operation detection for a machine tool to machine a workpiece during normal operation) 
a state observation section for observing waveform data concerning a physical quantity detected when the machine tool is normally operating, as a state variable indicating a current environmental state; ([0015]-[0018] [0028] [0032]-[0040][0054]-[0057] Fig. 1, 2, the system obtain machine tool data during machine tool operation gathered through sensors and use data to describe the machine tool state) and
a learning section for learning a feature of the waveform data concerning the physical quantity detected when the machine tool is normally operating, using the state variable. ([0015]-[0016][0030][0048]-[0064][0070]-[0076]  using the state variable to obtain a feature and to use the changed state variable to learn if the machine tool is degraded)
In regard to claim 9, Liao disclose A machine learning apparatus for learning waveform data concerning a physical quantity detected when a machine tool configured to machine a workpiece is normally operating, the machine learning apparatus comprising: (abstract, [00014]-[0018] operation detection for a machine tool to machine a workpiece during normal operation) 
a state observation section for observing waveform data concerning a physical quantity detected when the machine tool is operating, as a state variable indicating a current environmental state; ([0015]-[0018] [0028] [0032]-[0040][0054]-[0057] Fig. 1, 2, the system obtain machine tool data during machine tool operation gathered through sensors and use data to describe the machine tool stat
a determination data acquisition section for acquiring determination data indicating normality of operation of the machine tool; ([0014]-[0016][0058]-[0064] data indicating normal operation of the machine tool are determined) and
a learning section for performing learning by associating the waveform data concerning the physical quantity detected when the machine tool is operating with the normality of the operation of the machine tool, using the state variable and the determination data. (Fig. 2, [0015]-[0016][0030][0048]-[0064][0070]-[0076]  using the state variable to learn a feature and to use the changed state variable to learn if the machine tool is degraded using the data obtained)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20060089920 A1 	2006-04-27 		Ramesh et al.
Method And System For Evaluating Costs Of Various Design And Maintenance Approaches
Ramesh et al. disclose the method and system quantify the impact of various design and operational solutions for equipment modules of a structure and the overall structure based upon economic factors. In particular, the method and system provide cost evaluation of various maintenance approaches for at least one equipment module that is part of an overall structure. In addition, a baseline and alternate equipment module may be specified for each equipment module. The costs associated with each of the maintenance approaches for each baseline and alternate equipment module then may be compared and the costs associated with the overall structure having a chosen maintenance approach for each baseline and alternate equipment module may be evaluated. The sensitivity of the costs associated with the overall structure to changes in one or more of the parameter values also may be calculated… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143